On the first hearing of this case, the following opinion of the court was pronounced by
Rost, J.
The plaintiff, a skilful and diligent gardener, was employed in that capacity by Mr. West, with the assent and approval of his wife, at the rate of $25 per month, and took charge of a garden attached to the suburban residence of his employer. West was at the time engaged in business in New Orleans, and his wife had the exclusive management of the place, and of all persons employed on it. She furnished the supplies, received the profits, which amounted to five or six dollars per day, and represented herself to the persons she hired as the absolute mistress of the plantation. After the plaintiff had been working nearly two years West failed, and tho plaintiff brought suit against the assignee of the creditors and Airs. Wist, for the balance due him, with privilege on their moveable effects, under art. 3158 of tho Civil *2Code. The court of the first instance gave judgment against them in solido, with the privilege claimed, and Mrs. West has appealed.
The defence set up takes it for granted that the incapacity of married women to bind themselves without authorization, is universal and absolute. We conceive the law to be otherwise. Women are not rendered incapable on account of their sex. The capacity of single women to contract is the same as that of men. When they marly the laws, which limit their capacity in certain cases,- have for their object the maintenance of the marital power on the one hand, and the protection of women against the abuse of that poyer on the other. These limitations must be construed strictly, and, in all cases to which they do not extend, the capacity of women is not affected by marriage.
There are entire classes of obligations in which the plea of want of authorization cannot avail married women, because it would enable them to commit fraud. Ulpian, commenting upon the Senatusconsultum Velleianum, in which most of the laws establishing the disabilities ef married women originate, says: “ Decipientibus mulieribus senatusconsultum auxilio non est. Infirmitas feminarum non calliditas, auxilium meruit.” V. 2, § 3. Ulp. lib. 29. (§ 31, tit. 1, lib. 16. Paris edition.)
In all obligations arising from quasi-contracts, offences and quasi-offences, the wife is bound, on that ground, without authorization.
“Ajoutons ici que la femme est obligée sans autorisation par son délit ou son quasi-délit, et qu’elle l’est également si elle a géré sans mandat Ies affaires d’un tiers. En effet, les tiers ne peuvent étre victimes, soit du délit ou du quasidélit, soit des mauvais résultats de 1’administration dont la femme s’est emparé spontanément. Enfin, la femme pourrait Are obligee par la gestión d'affaires d’un tiers.” Proudhon, Etat des Personnes, p. 463, et notes.
These authorities appear to us to cover the present case. The plaintiff was a gardener, and attended besides to the general administration of the place, for the exclusive benefit of the appellant, as he was informed. She represented herself as the owner of the plantation, administered it in her own name and right in presence of her husband, and received the fruits it produced. Under these acts and representations, the plaintiff was not bound to inquire into her title. Pie had good reason to believe that he was working on paraphernal property, which the appellant had capacity to administer, without the assistance of her husband, under art. 2361 of the Code.
Her title to the property is not shown ; but, if it was not paraphernal, the plaintiff was deceived. So far as relates to the rights of third persons, the appellant was, in that case, administering the property of another, and, by the fact of that administration, there was formed between her and the plaintiff, a quisi-contract, which is binding upon her without authorization.
It is a principle of high authority, that the laborer is worthy of his hire; and the laws which award it to him in cases like the present, are a just limitation of those intended for the protection of the rights of married women.
For [the reasons assigned, the judgment of the District Court is affirmed, with costs in both courts.
A wife cannot be made responsible for wages due to a laborer for work done for the community, in the absence of proof of any fraud or misrepresentations on her part, calculated to mislead the plaintiff, by inducing him to believe that the property was paraphernal.
A promise by a wife to pay a laborer who had been employed to work on community property, is not obligatory. Whether separated in property or not, a wife cannot bind herself for her husband, nor conjointly with him, for debts contracted by him before or during the marriage. C. C. 2112.
THE judgment of the court, on the re-hearing, was pronounced by